DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response, filed 13 April 2021, to the last office action has been entered and made of record. 
In response to the amendments to the claims, they are acknowledged, supported by the original disclosure, and no new matter is added.
Amendments to the independent claims 1, 9, and 18 have necessitated a new ground of rejection over the applied prior art. Please see below for the updated interpretations and rejections.

Response to Arguments
Applicant's arguments filed 13 April 2021 have been fully considered but they are not persuasive.
In response to Applicant’s remarks on p. 8-10 of Applicant’s reply, that the previously cited prior art references fail to teach or suggest the amended claim limitations, the Examiner respectfully disagrees. 
Further teachings of previously cited Ambwani reference is relied upon to additionally teach that truncated arm regions are identified based on an MR/pseudo-CT mask and a binary body mask derived from the PET TOF-NAC image are co-registered (see Ambwani Fig. 6 and [0006]). Ambwani’s further teachings are regarded to be relevant and pertinent to the amended features of “identify the 
Further teachings of previously cited Salomon reference is relied upon to additionally teach the use of organ shape models to estimate organ boundaries and generate an estimate of the entire body regions of an imaged subject, which is based on the estimated location, size, orientation and shape of organs from a reconstructed image (see Salomon [0023]-[0025]), where the reconstructed image may be made up of voxels (see Salomon [0022]). As the voxels of reconstructed image are implicitly three dimensional in nature, the use of voxels for estimating corresponding organ shape boundaries in the body regions implicitly suggests the broadest reasonable interpretation of using “thickness” as a structure for performing the classification. 
Please see below for the corresponding updated rejections in view of the updated combination of teachings. 

Applicant’s arguments with respect to claims 1, 9, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (WO 2009/138898), herein Hu, in view of Hu and Ojha et al. (“MR-Based Attenuation Correction for a Whole-body Sequential PET/MR System”), herein Ojha, Ambwani et al. (US 2014/0185893), herein Ambwani, and of Salomon et al. (US 2011/0007958), herein Salomon. 
Regarding claim 1, Hu discloses a truncation compensation system, comprising: 
a PET image memory configured to store a volume of PET imaging data for a PET imaging volume (see Hu p. 2, ln. 8-15, where an anatomical imaging system includes a memory that stores truncated anatomical image acquired during a scan of a subject and positron emission tomography (PET) data acquired during a PET scan of the subject); 
a MR image memory configured to store a volume of MR imaging data having a MR field of vision (FOV) (see Hu p. 2, ln. 8-15, where an anatomical imaging system includes a memory that stores truncated anatomical image acquired during a scan of a subject; and see Hu p. 5, ln. 30 – p. 6, ln. 5, where MR data is suggested to be the truncated anatomical image data stored in memory); 
one or more processors (see Hu p. 4,ln. 5-15, where a processor is taught to generate, analyze, and/or execute algorithms for reconstructing, correcting, or compensating PET data) configured to: 
	generate an image of one or more truncated regions of interest (ROIs) that are outside of the MR FOV (see Hu p. 5, ln. 28 – p. 6, ln. 9, where truncated portions of CT or MR data are identified, such as may occur  due to attenuation, small CT or MR field of view, etc.); 
classify the one or more truncated ROIs as types of anatomical structures that are outside the MR FOV based on structure and characteristics for each truncated ROI (see Hu p. 5, ln. 28 – p. 6, ln. 9, where a contour corresponding to the anatomical location or position of the truncated portions of CT or MR data is used to make inference regarding the type and/or characteristics of tissue near the contour); and 
compensate for truncation in the truncated ROls based on the classified anatomical structure in the PET image that is outside the MR FOV to generate compensated ROls (see Hu p. 5, ln. 28 – p. 6, ln. 9, where truncated portions of MR data are identified, and are compensated using a contour corresponding to the anatomical location or position of the truncated MR data as a guide, where inferences can be made regarding the type and/or characteristics of tissue near the contour); and 
merge the compensated ROls with the MR imaging data to form a compensated MR map (see Hu p. 5, ln. 28 – p. 6, ln. 9, where truncated portions of MR data are identified, and are compensated using a contour corresponding to the anatomical location or position of the truncated MR data as a guide, where inferences can be made regarding the type and/or characteristics of tissue near the contour, and the compensated truncated areas result in the corrected MR attenuation map).
Hu does not explicitly disclose masking the volume of the PET imaging data with the volume of the MR imaging data to generate a masked PET image that includes one or more truncated regions of interest (ROls) that are outside of the MR FOV.
Ojha teaches in a related and pertinent MR-based attenuation correction (AC) for a sequential PET/MR System (see Ojha sect. I. Introduction), where MR images are segmented to distinguish different biological classes of air, lungs, soft tissue, and bone (see Ojha sect. II. C. MR image segmentation), a PET emission image is used to derive a body contour and then backfilled with an MR-truncated volume with soft tissue attenuation coefficients which a truncation area was defined for each MR image slice of an image volume and the non-attenuation corrected PET image is masked with the MR field of view and truncation cluster locations are identified (see Ojha Figs. 3-5, and sect. II. D. MR image truncation compensation), and pre-generated map templates are added to an attenuation correction map derived from MR segmentation (see Ojha sect. II. E. Correction for patient table, RF coils and accessories).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Ojha to the truncation compensation system of Hu to identify the truncated region of the MR data and identify the tissue types in the PET and MR data for performing truncation compensation. This modification is rationalized as use of a known technique to improve similar systems in the same way. In this instance, Hu teaches a “base” system for truncation compensation which stores PET and truncated MR data to perform truncation compensation based on anatomical location or position of the truncated MR data; Ojha teaches in a “comparable” truncation compensation process, known techniques of segmenting an MR image into different biological classes of air, lungs, soft tissue, and bone, masking PET data with truncated MR data to identify the truncated regions, and using pre-generated map templates to be incorporated into an AC map; and one of ordinary skill in the art could have applied Ojha’s techniques to identify the truncated regions of the MR data corresponding to truncated regions of the masked PET image and identify the corresponding tissue types for the truncated regions to perform the truncation compensation process described by Hu.	
Although Hu teaches that the truncated portions of CT or MR data may occur due to attenuation or small CT or MR field of view (see Hu p. 5, ln. 30-p. 6, ln. 5), and Ojha teaches that a truncation of a patient body due to the smaller FOV of the MR scanner in PET/MR scanners compared to conventional CTs from PET/CT scanners (see Ojha sect. II. D. MR image truncation compensation), Hu and Ojha do not explicitly disclose that the MR FOV is smaller than the PET imaging volume; and identify the one or more truncated ROIs in the masked PET image from the masking of the volume of the PET imaging data with the volume of the MR imaging data. 
(see Ambwani Abstract), where the MR has a limited effective FOV compared to PET, and the resulting images are typically truncated (see Ambwani [0005]), and that truncated arm regions are identified based on an MR/pseudo-CT mask and a binary body mask derived from the PET TOF-NAC image are co-registered (see Ambwani Fig. 6 and [0006]).
At the time of filing, one of ordinary skill in the art would have found it obvious to combine the teachings of Hu, Ojha and Ambwani, such that MR data is known to have a limited effective FOV compared to PET imaging data, and that truncated regions can be identified in a PET image masked MR imaging data. This modification is rationalized as some teaching, suggestion, or motivation in the prior art would have led one of ordinary skill to combine prior art reference teachings to arrive at the claimed invention. In this instance, Hu and Ojha provided teachings that a small MR FOV may lead to truncated portions of the MR data, without the explicit teaching that the MR FOV is smaller than the PET imaging volume. Ambwani provided a teaching that MR data is known to have a limited effective FOV compared to PET imaging data, and that truncated regions can be identified from regions appearing in the PET-derived binary body mask but not appearing in the MR/pseudo-CT mask. The combined teachings of Hu, Ojha, and Ambwani would lead one of ordinary skill in the art that the MR FOV being smaller than the PET image data would be a reasonable assumption for performing the attenuation correction for PET/MR systems, and that truncated regions are identifiable in the masked PET image of Hu and Ojha based on regions appearing in the masked PET image and not in the MR image FOV, similar to the teachings of Ambwani where regions appearing in the PET-derived binary body mask but not appearing in the MR/pseudo-CT mask are identifiable as truncated regions. 
Hu, Ojha, and Ambwani do not explicitly disclose that the structure of each truncated ROI includes a thickness, shape, and size of the corresponding truncated ROI. 
(see Salomon Abstract), where organ shape models are used to estimate organ boundaries and generate an estimate of the entire body regions of an imaged subject, which is based on the estimated location, size, orientation and shape of organs from a reconstructed image (see Salomon [0023]-[0025]), where the reconstructed image may be made up of voxels (see Salomon [0022]), and each type of body region is assigned a corresponding attenuation coefficient, which is compiled and used to create an attenuation map estimate (see Salomon [0026]-[0028]).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Salomon to the truncation compensation system of Hu, Ojha, and Ambwani such that Salomon’s technique of using organ shape models are used to define corresponding body regions of the truncated portions of the CT or MR data of Hu, Ojha, and Ambwani based on estimated location, size, orientation and shape of organs from the reconstructed image data voxels and assign corresponding attenuation coefficients in generating a corrected attenuation map. This modification is rationalized as application of a known technique to a known system ready for improvement to yield predictable results. In this instance, Hu, Ojha, and Ambwani teach a base system for truncation compensation which stores PET and truncated MR data to perform truncation compensation involving masking PET data with truncated MR data to identify the truncated regions and identifying and labeling the tissue in the PET and MR data, and correcting an anatomical location or position of the truncated MR data by scaling and filling the truncated MR data with a corresponding image slice data. Salomon teaches a known technique for generating an attenuation map for correcting reconstructed images, where organ shape models are used to estimate organ boundaries and generate an estimate of the entire body regions of an imaged subject, which is based on the estimated location, size, orientation and shape of organs from a reconstructed image voxels, and a corresponding attenuation coefficient is assigned to each type of body region to create an attenuation map estimate. One of ordinary skill in the art could have applied 

Regarding claim 2, please see the above rejection of claim 1. Hu, Ojha, Ambwani, and Salomon disclose the system according to claim 1, wherein the one or more processors are further configured to: 
classify a plurality of anatomical structures in the masked PET image (see Hu p. 5, ln. 28 – p. 6, ln. 10, where inferences can be made regarding the type and/or characteristics of tissue near the contour of the identified truncated  portions of the CT or MR data; see Ojha Figs. 3-5, and sect. II. D. MR image truncation compensation, where a truncation area was defined for each MR image slice of an image volume and the non-attenuation corrected PET image is masked with the MR field of view and truncation cluster locations are identified; and see Ojha sect. II. C. MR image segmentation, where MR images are segmented to distinguish different biological classes, suggesting classifying biological classes in the truncation regions identified from the masked image; see Salomon [0023]-[0025], where organ shape models are used to generate estimates of the entire body regions).

Regarding claim 3, please see the above rejection of claim 1. Hu, Ojha, Ambwani, and Salomon disclose the system according to claim 1, wherein the one or more processors are further configured to: 
classify each classified anatomical structure as to whether it is inside of or outside of a MR FOV of the PET imaging data (see Hu p. 5, ln. 28 – p. 6, ln. 9, where truncated portions of CT or MR data are identified, as may occur due to attenuation, small CT or MR Field of view, and are compensated using a contour corresponding to the anatomical location or position of the truncated CT or MR data as a guide; see Ojha Figs. 3-5, and sect. II. D. MR image truncation compensation, where a truncation area was defined for each MR image slice of an image volume and the non-attenuation corrected PET image is masked with the MR field of view and truncation cluster locations are identified).

Regarding claim 5, please see the above rejection of claim 1. Hu, Ojha, Ambwani, and Salomon disclose the system according to claim 1, wherein the one or more processors are further configured to: 
compensate for truncation in the truncated ROI of the MR imaging data using a classification specific truncation compensation for each truncated ROI (see Hu p. 5, ln. 28 – p. 6, ln. 10, where inferences can be made regarding the type and/or characteristics of tissue near the contour of the identified truncated portions of the CT or MR data; see Ojha Figs. 3-5, and sect. II. D. MR image truncation compensation, where a truncation area was defined for each MR image slice of an image volume and the non-attenuation corrected PET image is masked with the MR field of view and truncation cluster locations are identified; suggesting classifying biological classes in the truncation regions identified from the masked image).

Regarding claim 8, please see the above rejection of claim 1. Hu, Ojha, Ambwani, and Salomon disclose the system according to claim 1, wherein the one or more processors are further configured to: 
analyze missing voxels in the compensated MR map across three-dimensions to estimate the missing voxels (see Hu p. 5, ln. 28 – p. 6, ln. 9, where truncated portions of MR data are identified, and inferences can be made regarding the type and/or characteristics of tissue near a contour corresponding to the anatomical location or position of the truncated MR data as a guide, where the contour delineates a surface or boundary of the volume of interest; see Hu p. 6, ln. 30- p. 7, ln. 5, where a look up table or memory stores untruncated nominal attenuation images of patients and corresponding image slice to the image slice being corrected is retrieved; see Ojha sect. II. D. MR image truncation compensation, where the truncation compensation is performed on image volumes; thus the suggested inference in the compensated MR map is understood to be performed in three dimensions); and 
correct the compensated MR map with the estimated voxels (see Hu p. 5, ln. 28 – p. 6, ln. 9, where identified truncated portions of MR data compensated using inferences made regarding the type and/or characteristics of tissue near the contour result in the corrected MR attenuation map; see Hu p. 6, ln. 30- p. 7, ln. 5, where a look up table or memory stores untruncated nominal attenuation images of patients and corresponding image slice to the image slice being corrected is retrieved; and see Ojha sect. II. E. Correction for patient table, RF coils and accessories, pre-generated map templates are added to an attenuation correction map derived from MR segmentation).

Claims 9-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hu, Ojha, Ambwani, and Salomon as applied to claim 1 above, and further in view of Valadez et al. (US 2015/0023575, effectively filed 17 July 2013), herein Valadez, and DeBattista (US 9,256,780, effectively filed 22 September 2014).
Regarding claim 9, Hu, Ojha, Ambwani, and Salomon disclose a non-transitory computer readable medium carrying instructions for controlling a processor to perform a method for compensating truncated MR images (see Hu p. 4, ln. 5-15, where a workstation comprises processor, coupled to memory, taught to generate, analyze, and/or execute algorithms for reconstructing, correcting, or compensating PET data), the method including: 
masking a volume of PET imaging data of a patient with a volume of truncated MR imaging data of a patient having a MR field of vision (FOV) that is smaller than the PET imaging volume to generate a masked PET image that includes one or more truncated regions of interest (ROIs) that are outside of the MR FOV (see Ojha sect. II. D. MR image truncation compensation and Fig. 3-5, where a PET emission image is used to derive a body contour and then backfilled with an MR-truncated volume with soft tissue attenuation coefficients which a truncation area was defined for each MR image slice of an image volume, which a non-attenuation corrected PET image is masked with the MR field of view and the truncation cluster locations are identified, and that truncation of a patient body occurs due to the smaller FOV of the MR scanner in PET/MR scanners compared to conventional CTs from PET/CT scanners; see Hu p. 5, ln. 30- p. 6, ln. 5, where truncated portions of CT or MR data may occur due to attenuation or small CT or MR field of view; see Ambwani [0005], where the MR has a limited effective FOV compared to PET, and the resulting images are typically truncated); 
identifying the one or more truncated ROIs in the masked PET image from the masking of the volume of the PET imaging data with the volume of the MR imaging data (see Ambwani Fig. 6 and [0006], where truncated arm regions are identified based on an MR/pseudo-CT mask and a binary body mask derived from the PET TOF-NAC image are co-registered, where the combined teachings suggests that truncated regions are identifiable in the masked PET image of Hu and Ojha based on regions appearing in the masked PET image and not in the MR image FOV);
classifying the one or more truncated ROIs as types of anatomical structures that are outside the MR FOV (see Hu p. 5, ln. 28 – p. 6, ln. 9, where a contour corresponding to the anatomical location or position of the truncated portions of CT or MR data is used to make inference regarding the type and/or characteristics of tissue near the contour; see Ojha sect. II. C. MR image segmentation, where MR images are segmented to distinguish different biological classes of air, lungs, soft tissue, and bone), the structure of each truncated ROI including a thickness, shape, and size of the corresponding truncated ROI (see Salomon [0022]-[0025], , where organ shape models are used to estimate organ boundaries and generate an estimate of the entire body regions of an imaged subject, which is based on the estimated location, size, orientation and shape of organs from a reconstructed image comprised of voxels, where the three dimensional nature of voxels of the reconstructed image implicitly suggests the broadest reasonable interpretation of using “thickness” as a structure for performing the classification);
classifying an orientation of each classified anatomical structure (see Salomon [0023]-[0025], where organ shape models are used to estimate organ boundaries and generate an estimate of the entire body regions of an imaged subject, which is based on the estimated location, size, orientation and shape of organs from a reconstructed image);
compensating for truncation in the truncated ROIs based on the classified anatomical structure in the masked PET image that is outside the MR FOV to generate compensated ROIs using anatomical image models of the classified anatomical structures (see Hu p. 5, ln. 28 – p. 6, ln. 9, where truncated portions of MR data are identified, and are compensated using a contour corresponding to the anatomical location or position of the truncated MR data as a guide, where inferences can be made regarding the type and/or characteristics of tissue near the contour; see Ojha sect. II. E. Correction for patient table, RF coils and accessories, where pre-generated map templates are added to an attenuation correction map derived from the MR segmentation; see Salomon [0026]-[0028], where each type of body region is assigned a corresponding attenuation coefficient, which is compiled and used to create an attenuation map estimate).
Please see the above rejection of claim 1, as the rationale to combine the teachings of Hu, Ojha, Ambwani, and Salomon are similar, mutatis mutandis. 
Hu, Ojha, Ambwani, and Salomon do not explicitly disclose that the anatomical image models of the classified anatomical structures are oriented to match the respective classified orientations. 
Valadez teaches in a related and pertinent method for aligning an anatomical region of a first image dataset with an articulated model derived from a second image dataset (see Valadez Abstract, [0030]; and see Valadez [0027], where data from any type of imaging modality including MRI, PET, MR-PET images may be used), where one or more landmarks are identified in one or more anatomical (see Valadez [0048]), an anatomical region from the image data is aligned with a corresponding section image of an articulated model using a rigid or deformable registration technique based on identified landmarks (see Valadez [0050]), and a first region of interest (ROI) extracted from the section image of the articulated model is non-rigidly registered with a second ROI extracted from the aligned anatomical region, adapting the shape of the first ROI to the shape of the second ROI (see Valadez [0051]-[0052]). 
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Valadez to the truncation compensation system of Hu, Ojha, Ambwani, and Salomon such that Valadez’s technique for aligning an anatomical region with a corresponding articulated model is used to scale, orient, and fill the identified truncated shape with a corresponding organ shape model, as taught in Hu, Ojha, Ambwani, and Salomon, for performing truncation compensation. This modification is rationalized as application of a known technique to a known system ready for improvement to yield predictable results. In this instance, Hu, Ojha, Ambwani, and Salomon teaches a base system for truncation compensation which stores PET and truncated MR data to perform truncation compensation involving masking PET data with truncated MR data to identify the truncated regions and identifying and labeling the tissue in the PET and MR data, and correcting an anatomical location or position of the truncated MR data by scaling and filling the truncated MR data with a corresponding organ shape model. Valadez teaches a known technique for an anatomical region of a first image dataset with an articulated model derived from a second image dataset, where anatomical regions from the image data is aligned with a corresponding section image of an articulated model using a rigid or deformable registration technique based on identified landmarks, and adapting the shape of a first ROI extracted from the articulated model to a second ROI extracted from the aligned anatomical region. One of ordinary skill in the art could have applied Valadez’s techniques to align a corresponding organ shape model used to fill the identified truncated anatomical region of Hu, Ojha, Ambwani, and Salomon’s 
Although, Salomon suggests the estimation of location, size, orientation and shape of organs from reconstructed images for generating an estimate of the entire body region (see Salomon [0024]); Hu, Ojha, Ambwani, Salomon, and Valadez do not explicitly disclose classifying an orientation of each classified anatomical structure as an up or down or side orientation. 
DeBattista teaches in a related and pertinent method for detecting body segmentations and determining the orientation of the components representing body regions (see DeBattista Abstract and col. 5, ln. 30-35), where orientation of the extracted component regions are classified as belonging to a number of distinct orientation regions, including vertical region or horizontal regions (see DeBattista col. 6,ln. 50 - col. 7, 45). 
At the time of filing, one of ordinary skill in the art would have found it obvious to apply DeBattista’s techniques for determining the orientation of an extracted body region to the combined teachings of Hu, Ojha, Ambwani, Salomon, and Valadez for performing the estimation of the orientation of organs identified in the reconstructed image data used to generate a corrected attenuation map. This modification is rationalized as application of a known technique to a known system ready for improvement to yield predictable results. In this instance, Hu, Ojha, Ambwani, Salomon, and Valadez teach a base system for truncation compensation which performs truncation compensation involving masking PET data with truncated MR data to identify the truncated regions and identifying and labeling the tissue in the PET and MR data, and correcting an anatomical location or position of the truncated MR data by scaling, orienting, and filling the truncated MR data with a corresponding organ shape model based on the estimated location, size, orientation and shape of organs from an initial reconstructed image. DeBattista teaches a known technique for determining the orientation of an 

Regarding claim 10, see above rejection for claim 9. It is a non-transitory computer readable medium claim reciting similar subject matter as claim 2. Please see above claim 2 for detailed claim analysis as the limitations of claim 10 are similarly rejected.

Regarding claim 11, see above rejection for claim 9. It is a non-transitory computer readable medium claim reciting similar subject matter as claim 3. Please see above claim 3 for detailed claim analysis as the limitations of claim 11 are similarly rejected.

Regarding claim 12, please see the above rejection of claim 9. Hu, Ojha, Ambwani, Salomon, Valadez, and DeBattista disclose the non-transitory computer readable medium according to claim 9, wherein the classifying includes: 
classifying a type of truncation based on structure and characteristics for each truncated ROI (see Hu p. 5, ln. 28 – p. 6, ln. 9, where truncated portions of MR data are identified, and are compensated using a contour corresponding to the anatomical location or position of the truncated MR data as a guide).

Regarding claim 13, see above rejection for claim 9. It is a non-transitory computer readable medium claim reciting similar subject matter as claim 5. Please see above claim 5 for detailed claim analysis as the limitations of claim 13 are similarly rejected.

Regarding claim 15, please see the above rejection of claim 9. Hu, Ojha, Ambwani, Salomon, Valadez, and DeBattista disclose the non-transitory computer readable medium according to claim 9, including: 
merging the compensated ROls with the MR imaging data to form a compensated MR map (see Hu p. 5, ln. 28 – p. 6, ln. 9, where truncated portions of MR data are identified, and are compensated using a contour corresponding to the anatomical location or position of the truncated MR data as a guide, where inferences can be made regarding the type and/or characteristics of tissue near the contour, and the compensated truncated areas result in the corrected MR attenuation map; and see Ojha sect. II. E. Correction for patient table, RF coils and accessories, where pre-generated map templates are added to an attenuation correction map derived from MR segmentation).

Regarding claim 16, see above rejection for claim 9. It is a non-transitory computer readable medium claim reciting similar subject matter as claim 8. Please see above claim 8 for detailed claim analysis as the limitations of claim 16 are similarly rejected.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hu, Ojha, Ambwani and Salomon as applied to claim 1, and Hu, Ojha, Ambwani, Salomon, Valadez, and DeBattista as applied 9 above, and further in view of Blaffert et al. (“Comparison of threshold-based and watershed-based segmentation for the truncation compensation of PET/MR images”), herein Blaffert.
Regarding claim 6, please see the above rejection of claim 1. Hu, Ojha, Ambwani, and Salomon do not explicitly disclose the system according to claim 1, wherein the one or more processors are further configured to: 
compensate for truncation in a truncated ROI with a watershed algorithm.
Blaffert teaches in a related and pertinent truncation compensation of PET/MR images (see Blaffert Abstract), where the volume of the PET imaging data is masked with the volume of the MR imaging data to generate a masked image of truncated regions of interest (ROls) to perform truncation compensation (see Blaffert sect. 2.1 Processing pipeline for truncation compensation and Fig. 10e, where the PET map located inside the MR reconstruction FOV is masked); and a watershed algorithm is used to detect distinct regions used to perform the compensation (see Blaffert sect. 2.4 Segmentation on gradient images with Watershed algorithm).
	At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Blaffert to the truncation compensation system of Hu, Ojha, Ambwani, and Salomon to identify distinct regions of the MR data for performing truncation compensation. This modification is rationalized as use of a known technique to improve similar systems in the same way. In this instance, Hu, Ojha, Ambwani, and Salomon teach a “base” system for truncation compensation which stores PET and truncated MR data to perform truncation compensation based on anatomical location or position of the truncated MR data; Blaffert teaches in a “comparable” truncation compensation process, a known technique of using a watershed algorithm for detecting distinct regions used to perform the compensation; and one of ordinary skill in the art could have applied Blaffert’s techniques to identify the truncated regions of the MR data perform the truncation compensation process.


compensating for truncation in a truncated ROI with a watershed algorithm.
Blaffert teaches in a related and pertinent truncation compensation of PET/MR images (see Blaffert Abstract), where the volume of the PET imaging data is masked with the volume of the MR imaging data to generate a masked image of truncated regions of interest (ROls) to perform truncation compensation (see Blaffert sect. 2.1 Processing pipeline for truncation compensation and Fig. 10e, where the PET map located inside the MR reconstruction FOV is masked); and a watershed algorithm is used to detect distinct regions used to perform the compensation (see Blaffert sect. 2.4 Segmentation on gradient images with Watershed algorithm).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Blaffert to the truncation compensation system of Hu, Ojha, Ambwani, Salomon, Valadez, and DeBattista to identify distinct regions of the MR data for performing truncation compensation. This modification is rationalized as use of a known technique to improve similar systems in the same way. In this instance, Hu, Ojha, Ambwani, Salomon, Valadez, and DeBattista teach a “base” system for truncation compensation which stores PET and truncated MR data to perform truncation compensation based on estimated location, size, orientation and shape of organs from the truncated MR data; Blaffert teaches in a “comparable” truncation compensation process, a known technique of using a watershed algorithm for detecting distinct regions used to perform the compensation; and one of ordinary skill in the art could have applied Blaffert’s techniques to identify the truncated regions of the MR data perform the truncation compensation process.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (WO 2009/138898), herein Hu, in view of Blaffert et al. (“Comparison of threshold-based and watershed-based segmentation for the truncation compensation of PET/MR images”), herein Blaffert, Ambwani et al. (US 2014/0185893), herein Ambwani, Salomon et al. (US 2011/0007958), herein Salomon, Fenchel et al. (US 2011/0080168), herein Fenchel, Valadez et al. (US 2015/0023575, effectively filed 17 July 2013), herein Valadez, and DeBattista (US 9,256,780, effectively filed 22 September 2014).
Regarding claim 18, Hu discloses a system for truncation compensation of a PET image, the system comprising: 
a processor (see Hu p. 4, ln. 5-15, where a processor is taught to generate, analyze, and/or execute algorithms for reconstructing, correcting, or compensating PET data) configured to: 
identify an anatomical structure in an image (see Hu p. 5, ln. 28-p. 6, ln. 9, where truncated portions of CT or MR data are identified, and a contour corresponding to the anatomical location or position of the truncated portions of CT or MR data is used to make inference regarding the type and/or characteristics of tissue near the contour); 
retrieve an anatomical image model of the identified anatomical structures (see Hu p. 6, ln. 30 –p. 7, ln. 5, where a corresponding image slice to the image slice being corrected is retrieved); 
scale and convert the anatomical image model (see Hu p. 6, ln. 30 - p. 7, ln. 5, where a corresponding image slice to the image slice being corrected is scaled and used to fill the truncated shape); 
combine the scaled and converted anatomical image model with the anatomical image (see Hu p. 6, ln. 30 - p. 7, ln. 5, where a corresponding image slice to the image slice being corrected is scaled and used to fill the truncated shape);  and 
(see Hu p. 7, ln. 5 – 20, where the truncated shape with synthesized attenuation values can be merged with the corrected attenuation map).
	Hu does not explicitly disclose the processor configured to mask the PET image with a smaller volume anatomical image to generate a masked PET image that includes truncated regions that are truncated in the smaller volume anatomical image; and that the identified anatomical structure is in at least one of the truncated regions of the masked PET image.
Blaffert teaches in a related and pertinent truncation compensation of PET/MR images (see Blaffert Abstract), where the volume of the PET imaging data is masked with the volume of the MR imaging data to generate a masked image of truncated regions of interest (ROls) (see Blaffert sect. 2.1 Processing pipeline for truncation compensation and Fig. 10e, where the PET map located inside the MR reconstruction FOV is masked); and classify the masked image as types of anatomical structures outside the MR FOV (see Blaffert sect. 2.1 Processing pipeline for truncation compensation and Fig. 10e, where the masked PET image shows the tissue labels of the PET tissue map), .
	At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Blaffert to the truncation compensation system of Hu to identify the truncated region of the MR data and identify the tissue types in the PET and MR data for performing truncation compensation. This modification is rationalized as use of a known technique to improve similar systems in the same way. In this instance, Hu teaches a “base” system for truncation compensation which stores PET and truncated MR data to perform truncation compensation based on anatomical location or position of the truncated MR data; Blaffert teaches in a “comparable” truncation compensation process, a known technique of masking PET data with truncated MR data to identify the truncated regions and identifying and labeling the tissue in the PET and MR data; and one of ordinary skill in the art could have 
	Hu and Blaffert do not explicitly disclose identifying an arm or hand in at least one of the truncated regions of the masked PET image from masking the volume of the PET imaging data with the volume of the MR imaging data.
Ambwani teaches in a related and pertinent system for a PET/MR system for performing attenuation correction (see Ambwani Abstract), where the MR has a limited effective FOV compared to PET, and the resulting images are typically truncated (see Ambwani [0005]), and that truncated arm regions are identified based on an MR/pseudo-CT mask and a binary body mask derived from the PET TOF-NAC image are co-registered (see Ambwani Fig. 6 and [0006]).
At the time of filing, one of ordinary skill in the art would have found it obvious to combine the teachings of Hu, Blaffert and Ambwani, such that MR data is known to have a limited effective FOV compared to PET imaging data, and that truncated regions can be identified in a PET image masked MR imaging data. This modification is rationalized as some teaching, suggestion, or motivation in the prior art would have led one of ordinary skill to combine prior art reference teachings to arrive at the claimed invention. In this instance, Hu and Blaffert provided teachings that a small MR FOV may lead to truncated portions of the MR data, and generating a masked PET image with the MR reconstruction FOV. Ambwani provided a teaching that MR data is known to have a limited effective FOV compared to PET imaging data, and that truncated regions can be identified from regions appearing in the PET-derived binary body mask but not appearing in the MR/pseudo-CT mask. The combined teachings of Hu, Blaffert, and Ambwani would lead one of ordinary skill in the art that the MR FOV being smaller than the PET image data would be a reasonable assumption for performing the attenuation correction for PET/MR systems, and that truncated regions are identifiable in the masked PET image of Hu and Blaffert based on regions appearing in the masked PET image and not in the MR image FOV, similar to the 
	Hu, Blaffert, and Ambwani do not explicitly disclose that the arm or hand being identified based on a thickness, shape, and size of the corresponding truncated ROI, and classifying an orientation of the identified anatomical structure.
Salomon teaches in a related and pertinent method and apparatus for image reconstruction corrected for attenuation (see Salomon Abstract), where organ shape models are used to estimate organ boundaries, such as bone and skeletal muscles, and generate an estimate of the entire body regions of an imaged subject, which is based on the estimated location, size, orientation and shape of organs from a reconstructed image (see Salomon [0023]-[0025]), where the reconstructed image may be made up of voxels (see Salomon [0022]), and each type of body region is assigned a corresponding attenuation coefficient, which is compiled and used to create an attenuation map estimate (see Salomon [0026]-[0028]).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Salomon to the truncation compensation system of Hu, Blaffert, and Ambwani, such that Salomon’s technique of using organ shape models are used to define corresponding body regions of the truncated portions of the CT or MR data of Hu, Blaffert, and Ambwani based on estimated location, size, orientation and shape of organs from the voxels of the reconstructed image data and assign corresponding attenuation coefficients in generating a corrected attenuation map. This modification is rationalized as application of a known technique to a known system ready for improvement to yield predictable results. In this instance, Hu, Blaffert, and Ambwani teach a base system for truncation compensation which stores PET and truncated MR data to perform truncation compensation involving masking PET data with truncated MR data to identify the truncated regions and identifying and labeling the tissue in the PET and MR data, and correcting an anatomical location or position of the truncated 
Although Blaffert discloses that in performing the identification of truncated regions, segmentation of the body regions is performed in which, the outer arm contours of the imaged patient is delineated in the merged MR and masked PET tissue labeled image (see Blaffert sect. 2.4 Segmentation on gradient images with the Watershed algorithm and Fig. 12), and Salomon teaches that the estimated body regions include bone and skeletal muscles (see Salomon [0024]); Hu, Blaffert, Ambwani, and Salomon do not explicitly disclose that the retrieved anatomical image model is of the identified arm or hand. 
	Fenchel teaches in a related and pertinent system for correction of truncations in magnetic resonance imaging (see Fenchel Abstract), where the extremities of a patient under examination, such as arms or shoulders, are known to be truncated or cut off in the image when the field of view of an MR system does not cover the whole body of the person under examination (see Fenchel [0069]), and for (see Fenchel [0093]-[0096]).
	At the time of filing, one of ordinary skill in the art would have found it obvious from the teachings of Fenchel in view of the combined teachings of Hu, Blaffert, Ambwani, and Salomon, that the truncated regions of the masked PET image may include an arm region and that a model of the arm region may be used to correct for the truncation of arm regions, in which would suggest estimating the location, size, orientation and shape of the arm region. This modification is rationalized as some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine prior art reference teachings to arrive at the claimed invention. In this instance, the combined teachings of Hu, Blaffert, Ambwani, and Salomon suggest performing truncation compensation in PET/MR image data involving masking the PET image data with the truncated MR data to identify the truncated regions, in which the truncated portions are taught to include the arm regions of the imaged patient’s body, and generating a corrected attenuation map of the body regions using organ shape models and estimated location, size, orientation and shape of organs from a reconstructed image to scale and fill the identified truncated regions. Fenchel further suggests that the extremities of a patient under examination, such as the arms, are known to be truncated in the image when the field of view of an MR system does not cover the whole body of the person under examination, and that a model is used to extrapolate and expand the projection profile for the correction of truncations of the arms. The combined teachings of Hu, Blaffert, Ambwani, Salomon, and Fenchel would suggest that for correcting truncations of the arms of the patient, the identified anatomical structure would be the arm of an imaged patient in which the corresponding shape model for generating a corrected attenuation map is for the identified arm region. Such a combination of teachings would be reasonable successful as arm regions are known to be truncated, as suggested by Blaffert, Ambwani, and Fenchel, and the truncated arm regions are identified, as suggested by Blaffert, Ambwani, and Fenchel, where the orientations of such regions 
Hu, Blaffert, Ambwani, Salomon, and Fenchel do not explicitly disclose that scaling and converting the anatomical image model includes orienting the anatomical image model to match the orientation of the identified arm or hand. 
	Valadez teaches in a related and pertinent method for aligning an anatomical region of a first image dataset with an articulated model derived from a second image dataset (see Valadez Abstract, [0030]; and see Valadez [0027], where data from any type of imaging modality including MRI, PET, MR-PET images may be used), where one or more landmarks are identified in one or more anatomical regions of the image data (see Valadez [0048]), an anatomical region from the image data is aligned with a corresponding section image of an articulated model using a rigid or deformable registration technique based on identified landmarks (see Valadez [0050]), and a first region of interest (ROI) extracted from the section image of the articulated model is non-rigidly registered with a second ROI extracted from the aligned anatomical region, adapting the shape of the first ROI to the shape of the second ROI (see Valadez [0051]-[0052]). 
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Valadez to the truncation compensation system of Hu, Blaffert, Ambwani, Salomon, and Fenchel such that Valadez’s technique for aligning an anatomical region with a corresponding articulated model is used to scale and fill the identified truncated arm region with a corresponding anatomical shape model, as taught in Hu, Blaffert, Ambwani, Salomon, and Fenchel, for performing truncation compensation. This modification is rationalized as application of a known technique to a known system ready for improvement to yield predictable results. In this instance, Hu, Blaffert, Ambwani, Salomon, and Fenchel teaches a base system for truncation compensation which performs truncation 
Although, Salomon suggests the estimation of location, size, orientation and shape of organs from reconstructed images for generating an estimate of the entire body region (see Salomon [0024]); Hu, Blaffert, Ambwani, Salomon, Fenchel, and Valadez do not explicitly disclose that the orientation of the identified arm or hand is classified as an up or down or side orientation.
DeBattista teaches in a related and pertinent method for detecting body segmentations and determining the orientation of the components representing body regions (see DeBattista Abstract and col. 5, ln. 30-35), where orientation of the extracted component regions are classified as belonging to a number of distinct orientation regions, including vertical region or horizontal regions (see DeBattista col. 6,ln. 50 - col. 7, 45). 


Regarding claim 19, please see the above rejection of claim 18. Hu, Blaffert, Ambwani, Salomon, Fenchel, Valadez, and DeBattista disclose the system according to claim 18, wherein the processor is further configured to: 
estimate missing voxels in the combined model and anatomical image (see Blaffert sect. 2.1 Processing pipeline for truncation compensation and Fig. 10, where attenuation values of the map are additionally smoothed in order to provide more realistic value transitions; see Blaffert sect. 2.3 Threshold-based segmentation with morphological post processing, which further teaches the technique of using morphological opening and closing to repair rugged or incomplete segmented arm contours and remaining holes or singular areas are removed by a subsequent connected component analysis).

Regarding claim 20, please see the above rejection of claim 18. Hu, Blaffert, Ambwani, Salomon, Fenchel, Valadez, and DeBattista disclose the system according to claim 18, wherein the processor is further configured to: 
compensate the truncated regions using algorithms specific to the anatomical structure identified as being in the truncated regions (see Hu p. 5, ln. 28 – p. 6, ln. 9, where truncated portions of MR data are identified, and are compensated using a contour corresponding to the anatomical location or position of the truncated MR data as a guide, where inferences can be made regarding the type and/or characteristics of tissue near the contour).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hu, Ojha, Ambwani, and Salomon as applied to claim 1 above, and further in view of Valadez et al. (US 2015/0023575, effectively filed 17 July 2013), herein Valadez.

classify the one or more truncated ROIs as types of anatomical structures outside the MR FOV (see Ojha Figs 3-5 and sect. II. D. MR image truncation compensation, where truncation cluster locations are identified by the non-attenuation corrected PET image being masked with the MR FOV; see Hu p. 5, ln. 28-p. 6, ln. 9, where truncated portions of CT or MR data are identified, and a contour corresponding to the anatomical location or position of the truncated portions of CT or MR data is used to make inference regarding the type and/or characteristics of tissue near the contour); and
compensate for truncation in the truncated ROIs based on the anatomical structure in the masked image outside the MR FOV to generate compensated ROIs by compensating for truncation in the truncated ROIs by scaling in size and orienting a classification-specific model of the classified anatomical structure in the masked image outside the MR FOV to generate compensated ROIs (see Ojha Figs 3-5 and sect. II. D. MR image truncation compensation, where truncation cluster locations are identified by the non-attenuation corrected PET image being masked with the MR FOV; and see Hu p. 6, ln. 25 – p. 7, ln. 10, where the corresponding image slice to the image slice being corrected is retrieved, scaled in accordance with the patient outline, and the corresponding portion of the scaled nominal image is used to fill the truncated shape). 
Hu, Ojha, Ambwani, and Salomon do not explicitly disclose that the one or more truncated ROIs outside the MR FOV as orientations of anatomical structures. 
Valadez teaches in a related and pertinent method for aligning an anatomical region of a first image dataset with an articulated model derived from a second image dataset (see Valadez Abstract, [0030]; and see Valadez [0027], where data from any type of imaging modality including MRI, PET, MR-PET images may be used), where one or more landmarks are identified in one or more anatomical regions of the image data (see Valadez [0048]), an anatomical region from the image data is aligned (see Valadez [0050]), and a first region of interest (ROI) extracted from the section image of the articulated model is non-rigidly registered with a second ROI extracted from the aligned anatomical region, adapting the shape of the first ROI to the shape of the second ROI (see Valadez [0051]-[0052]). 
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Valadez to the truncation compensation system of Hu, Ojha, Ambwani, and Salomon such that Valadez’s technique for aligning an anatomical region with a corresponding articulated model is used to scale and fill the identified truncated shape with a corresponding image slice, as taught in Hu, for performing truncation compensation. This modification is rationalized as application of a known technique to a known system ready for improvement to yield predictable results. In this instance, Hu, Ojha, Ambwani, and Salomon teach a base system for truncation compensation which stores PET and truncated MR data to perform truncation compensation involving masking PET data with truncated MR data to identify the truncated regions and identifying and labeling the tissue in the PET and MR data, and correcting an anatomical location or position of the truncated MR data by scaling and filling the truncated MR data with a corresponding image slice data; Valadez teaches a known technique for an anatomical region of a first image dataset with an articulated model derived from a second image dataset, where anatomical regions from the image data is aligned with a corresponding section image of an articulated model using a rigid or deformable registration technique based on identified landmarks, suggesting the classification of the orientation of the anatomical regions, and adapting the shape of a first ROI extracted from the articulated model to a second ROI extracted from the aligned anatomical region, suggesting scaling and converting the articulated model includes orienting the articulated model to match the orientation of the identified anatomical region; and one of ordinary skill in the art could have applied Valadez’s techniques to align a corresponding portion of the image slice used to fill the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WING HO CHOI whose telephone number is (571)270-3814.  The examiner can normally be reached on 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT RUDOLPH can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/TIMOTHY CHOI/Examiner, Art Unit 2661                                                                                                                                                                                                        

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661